Citation Nr: 0842492	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  06-22 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as due to herbicide exposure in Korea.

2.  Entitlement to service connection for right ulnar nerve 
damage, to include as secondary to diabetes mellitus.

3.  Entitlement to service connection for left ulnar nerve 
damage, to include as secondary to diabetes mellitus.

4.  Entitlement to service connection for right lower 
extremity pain, to include peripheral neuropathy as secondary 
to diabetes mellitus.

5.  Entitlement to service connection for left lower 
extremity pain, to include peripheral neuropathy as secondary 
to diabetes mellitus.

6.  Entitlement to service connection for vision loss, to 
include as secondary to diabetes mellitus.

7.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus.

8.  Entitlement to service connection for anemia, to include 
as secondary to diabetes mellitus.

9.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for service connection for a 
genitourinary disability, claimed as kidney and urinary 
problems, to include as secondary to diabetes mellitus; and 
if sufficient evidence to reopen is found, service connection 
for the same.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The veteran served on active duty from March 1967 to October 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefits currently sought on appeal.

The Board notes that the issue of service connection for a 
genitourinary disability has not previously been adjudicated 
by the RO as a claim in which new and material evidence is 
required to reopen a prior unappealed denial.  However, in 
reviewing the claims file, the Board notes that a prior claim 
for service connection for a kidney condition was denied by 
rating decision in February 1971.  The denial was not 
appealed.  Therefore, regardless of the RO's actions, the 
Board must still determine whether new and material evidence 
has been submitted.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  The issue has properly been reframed as a 
claim requiring new and material evidence to reopen.  

The issues of service connection for diabetes mellitus, ulnar 
nerve damage, lower extremity pain, vision loss, 
hypertension, anemia, and a genitourinary disability are
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The last final (unappealed) disallowance of the 
appellant's claim was by rating decision in February 1971, 
which denied service connection for a kidney condition. 

2.  The evidence submitted since the February 1971 denial 
includes private and VA medical records, a November 2006 DRO 
hearing transcript, and multiple documents including personal 
statements and Internet research relating to the veteran's 
allegations of herbicide exposure in Korea.  The evidence 
raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The February 1971 rating decision is final.  38 U.S.C. 
§ 4005 (c) (1970); 38 C.F.R. §§ 3.160, 19.118, 19.153 (1971). 

2.  The evidence added to the record since February 1971 is 
new and material evidence; the claim for service connection 
for a genitourinary disability, claimed as kidney and urinary 
problems, to include as secondary to diabetes mellitus, is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the VA has a duty to notify and 
assist the veteran under 38 U.S.C.A. § 5103 (West 2002 & 
Supp. 2007) and 38 C.F.R. § 3.159 (2008).  In the present 
case, the veteran was not provided with adequate notice under 
38 U.S.C. 
§ 5103(a) with respect to a reopened claim under the holding 
in Kent v. Nicholson, 20 Vet. App. 1 (2006).  However, in 
light of the favorable decision to reopen the claim, the 
Board finds that any deficiency in complying with VA's duties 
to notify and assist concerning a reopened claim constitute 
harmless error and that no useful purpose would be served by 
remanding the appeal to the RO in this regard.

A review of the record reveals that the veteran's claim for 
service connection for kidney disease, originally claimed as 
kidney infections, was denied by a February 1971 rating 
decision.  The veteran did not appeal the 1971 decision.  In 
August 2003, the veteran submitted a claim for a kidney and 
urinary disorder, which the RO subsequently adjudicated as an 
original claim for service connection.  Nevertheless, 
regardless of the RO's actions, the Board must still 
determine whether new and material evidence has been 
submitted to reopen a previously denied claim.  See Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after 
a prior unappealed RO denial); Wakeford v. Brown, 8 Vet. App. 
237 (1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).  

Once a decision becomes final, new and material evidence is 
required to reopen the claim which was denied.  38 U.S.C.A. 
§ 5108 provides that "if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."

"New" evidence is existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2008).

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).

Here, the last final disallowance of the claim for service 
connection for a kidney condition was by rating decision in 
February 1971.  38 U.S.C. § 4005 (c) (1970); 38 C.F.R. 
§§ 3.160, 19.118, 19.153 (1971).  The February 1971 denial 
was based on the absence of evidence of a current disability.  
Evidence submitted since that time consists of private and VA 
medical treatment records, a November 2006 DRO hearing 
transcript, and multiple documents relating to the veteran's 
allegations of herbicide exposure in Korea. This evidence is 
new in that it has not previously been considered by agency 
decision makers.  

Of particular note are a private medical record by Dr. RA, 
dated June 24, 1999, which includes an assessment of renal 
insufficiency, and a VA outpatient clinical record dated 
September 5, 2003 in which the veteran describes being 
"...worked-up for kidney problems."  Presuming the 
credibility of this evidence for the limited purpose of 
determining its materiality, the evidence raises a reasonable 
possibility of substantiating the claim by documenting the 
existence of a kidney condition.  See Justus v. Principi, 3 
Vet. App. 510, 512 (1992).  As such, VA and private medical 
records submitted after February 1971 are determined to be 
new and material evidence sufficient to reopen the claim for 
service connection for the claimed kidney condition.




ORDER

The claim of entitlement to service connection for a 
genitourinary disability, claimed as kidney and urinary 
problems, to include as secondary to diabetes mellitus, is 
reopened, and to this extent only, the appeal is granted.


REMAND

The claims of service connection for diabetes mellitus, ulnar 
nerve damage, lower extremity pain, vision loss, 
hypertension, anemia, and a genitourinary disability cannot 
be adjudicated on the merits here because a review of the 
record reveals that there are outstanding medical records 
pertaining to the appellant's claims.  While the Board notes 
that the outstanding evidence is unlikely to relate to the 
veteran's assertion that his disabilities are the result of 
exposure to herbicides while serving in Korea, the veteran is 
not precluded from establishing direct service connection by 
proof that the claimed diseases were in fact incurred during 
or otherwise were the result of military service.  See Combee 
v. Brown, 34 F.3d 1039, 1042 (Fed Cir. 1994).  Therefore, VA 
must fully develop the private medical evidence as such 
evidence may relate to the claims on a direct basis.  

By the same rationale, recent VA medical treatment records 
that are not associated with the claims file must be 
obtained.  

Finally, a review of the record reveals that the veteran has 
not received proper notice as defined by case law.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Corrective notice must be sent.

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran of the 
information and evidence necessary to 
substantiate his claims for service 
connection, to include the rating 
criteria by which a disability granted 
service connection will be evaluated and 
how the effective date of that grant 
will be assigned.  

2.  Contact the veteran to obtain 
consent and authorization to release 
medical information from any private 
medical provider with knowledge of the 
veteran's claimed disabilities, 
specifically Dr. L of the Gessner 
Clinic and Dr. A of the Offices of 
Tapia and Vilches, both of whom are 
named in VA Forms 21-4142 submitted in 
September 2003.  Obtain records for 
this veteran from these two providers, 
as well as any other providers duly 
identified by the veteran.  

3.  Obtain all VA treatment records 
since June 2004.

4.  Any and all records obtained 
through the above developmental efforts 
must be associated with the claims 
file.  If there are no records 
available from a particular source, the 
RO should so specifically find and the 
documentation used in making that 
determination must be set forth in the 
claims file.  

5.  Thereafter, readjudicate the issues 
on appeal.  If the determinations 
remain unfavorable to the veteran, he 
and his representative should be 
furnished a supplemental statement of 
the case which addresses all evidence 
associated with the claims file since 
the last statement of the case.  The 
veteran and his representative must be 
afforded the applicable time period in 
which to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


